Citation Nr: 1119518	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a residual of surgery performed at the Iowa City VA Medical Center (VAMC) in October 2006.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A hearing was held on July 30, 2009, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case. A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in November 2009.  That development was completed, and the case has since been returned to the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran has been shown to have a T-12 anterior spinal infarction with partial paraplegia of the lower extremities following an October 2006 aortic bifemoral bypass graft surgery at the Iowa City VA Medical Center (VAMC).

2.  The additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for a T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a result of medical treatment furnished at a VA Medical Center (VAMC) have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran was provided notice fulfilling the requirements of 38 C.F.R. § 3.159(b) in an April 2007 letter, prior to the August 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a February 2011 notice accompanying a supplemental statement of the case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While notice of the Dingess elements of the claim was provided after its initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the February 2011 SSOC. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  In addition, as the claim is being denied, no disability rating or effective date will be assigned and any concerns are rendered moot.  Therefore, the Veteran is not prejudiced by the delayed notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  
 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all identified and available medical records, including VA and private treatment records.  He has not identified any other outstanding records that are relevant to the claim being decided herein.  The Veteran was also provided the opportunity to testify at a hearing before the Board.  

In addition, a VA medical opinion was obtained in July 2007, and the Veteran was afforded a VA examination in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the May 2010 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been compliance with the directives of the November 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Following the remand, the Veteran was notified in a December 2009 letter that he should identify all health care providers who have treated the disability at issue.  The Veteran's complete VA treatment records related to the October 2006 surgical procedure, including a copy of his signed informed consent form, were also obtained and associated with the claims file.  The Veteran was also provided an adequate VA examination in May 2010 in response to the Board's remand.  Accordingly, remand for additional compliance is not required. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Law and Analysis

The Veteran contends that compensation is warranted for a disability of the thoracic spine and partial paralysis of the lower extremities under the provisions of 38 U.S.C.A. § 1151.  Specifically, he alleged that the disabilities were incurred due to an October 2006 VA surgical procedure and were the result of fault on the part of VA.  

On October 13, 2006, the Veteran underwent an aortic bifemoral bypass graft at the Iowa City VAMC in order to treat bilateral iliac artery stenosis.  During the surgery, the Veteran's aorta was clamped, and a sharp edge of plaque tore a hole in the aorta.  A large amount of blood loss occurred and was controlled with additional clamp placement.  Hemostasis was achieved, and the surgery continued.  The Veteran recovered in the hospital for approximately five days and was discharged on October 17, 2006, in good condition.  

The Veteran returned to the VA hospital on October 23, 2006, with complaints of fever, shaking, and fluid collection with swelling under his incisions.  He was treated with antibiotics for a presumed graft infection and readmitted to the hospital for five days.  He was again discharged on October 28, 2006.  On the next day, the Veteran experienced a sudden onset of lower extremity weakness that resulted in a fall in his kitchen.  He was unable to move his legs, and he experienced a loss of sensation and incontinence.  The Veteran was readmitted to the VA hospital on October 30, 2008, and diagnosed with presumed spinal cord ischemia likely due to altered pelvic circulation.  A lower extremity angiogram was performed, and on October 31, 2006, an MRI confirmed an anterior spinal artery occlusion with cord infarction.  A lumbar drain was placed on November 1, 2006, and the Veteran continued to receive treatment for a T-12 anterior spinal infarction with bilateral lower extremity paralysis.  

On November 8, 2006, the Veteran was discharged from the Iowa City VAMC and transferred to the Hines VAMC Spinal Cord Injury (SCI) department for rehabilitation.  A right femoral repair of a pseudoaneurysm was performed on November 9, 2006, and the Veteran recovered well from a vascular standpoint.  He was discharged on January 24, 2007, and has continued to undergo treatment and physical therapy.  During a May 2010 VA examination, the Veteran had diminished pulses, weakness, and a loss of sensation of the lower extremities, and he was diagnosed with partial paraplegia as a complication of the October 13, 2006, aortabifemoral graft.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

The evidence of record establishes that the Veteran developed a T-12 spinal infarction and bilateral lower extremity partial paralysis as a result of his aortobifemoral bypass graft surgery on October 13, 2006.  The May 2010 VA examiner concluded that the Veteran's current spinal and lower extremity conditions were secondary to complications from the October 2006 surgery due to compromised blood flow to the distal portion of the spinal cord.  A similar finding was made by a July 2007 VA nurse practitioner, who concluded that the Veteran's disability was due to VA surgical treatment.  In addition, records from the Iowa City and Hines VAMCs clearly document the occurrence of a spinal infarction and paralysis following the Veteran's October 2006 aortic bifemoral bypass surgery.  A March 2008 letter from the Veteran's VA physician at the VAMC also states that his spinal cord damage and paraplegia were due to a loss of blood flow to the spinal cord.  As such, the Veteran has been shown to have an additional disability following his surgery.  Therefore, the determinative issue in this case is whether the Veteran's additional disability was the proximate result of a lack of skill, carelessness, negligence or error judgments, or an unforeseen event in VA treatment.  

The Veteran has alleged several instances of negligence on the part of VA.  His first contention is that he was not informed of the dangers of the October 2006 aortic bifemoral bypass graft.  The Board notes that the October 13, 2006, surgery was performed with the informed consent of the Veteran in compliance with 38 C.F.R. § 17.32.  The Veteran's consent form, which was signed on October 12, 2006, is of record and indicates that the procedure was fully explained to him.  The form noted that possible risks of the aortic bifemoral bypass graft included inadequate blood supply to the legs, a loss of normal function, and permanent spinal cord damage.  The Veteran also testified during the November 2009 hearing that he was told paralysis was a possible result of the surgery, but that the risk of such an outcome was low.  Thus, the record does not establish that the Veteran's October 13, 2006, surgery was performed without his informed consent. 

The Veteran has also alleged several other instances of negligence on the part of VA.  He contends that VA was negligent during the October 2006 surgical procedure, as his aorta was torn resulting in loss of blood.  He also stated that he should have been hospitalized for a longer period of time following his surgery and that VA should have noted the presence of a right pseudoaneurysm prior to his transfer to the Hines VAMC on November 8, 2006.  After review of the record, the Board finds that the evidence does not establish that the Veteran's spine and lower extremity disabilities were incurred due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  

Instead, the record shows that the Veteran's spinal cord infarction and lower extremity paralysis is a foreseeable complication of an aortic bifemoral bypass graft and was not the result of negligence by VA during or after the surgical procedure.  The July 2007 VA nurse practitioner found that the Veteran's disability was not due to fault on the part of VA and noted that the Veteran's prior longstanding history of coronary artery disease and peripheral vascular disease resulted in his spinal occlusion.  Additionally, the March 2008 letter from the Veteran's VA spinal physician indicates that, while spinal cord impairment is not a common consequence of vascular disease, loss of blood flow is a common sequelae, if not a wholly predictable outcome, of abdominal vascular disease and surgical correction.  

The May 2010 VA examiner also noted that paraplegia-paraparesis is a foreseeable result of aortobifemoral grafting.  The VA examiner noted that it is an infrequent complication, but could have been foreseen.  The examiner also specifically found that the Veteran's disability was not due to a lack of judgment or skill, negligence, carelessness, or similar instance of fault on the part of VA.  Finally, the Board notes that the consent form signed by the Veteran indicated that a spinal cord injury and lower extremity paralysis were possible following an aortic bifemoral bypass; the consent form clearly notes these problems are known risks of the procedure.  Thus, the Veteran's additional disability was not due to fault by VA and was a reasonably foreseeable complication of the October 13, 2006, surgery.  

The Veteran has not provided any competent medical evidence in support of his claim establishing that his additional disabilities are due to VA's lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event.  He and his wife have provided lay statements in support of his claim, and these statements are probative to the question of whether his conditions arose or worsened in conjunction with VA surgery.  However, that is not the ultimate issue in this case.  The Board is not disputing the claimed worsening, but must instead assess the role of any fault or unforeseen events.  The determination of whether there was lack of skill, carelessness, negligence, an error in judgment, or an unforeseen event is something that requires medical expertise, which the Veteran and his wife have not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Based on the foregoing, the Board must conclude that, although the Veteran's additional disabilities were the result of his October 13, 2006, VA surgery, the preponderance of the evidence is against a finding that they were the proximate result of VA's lack of skill, carelessness, negligence, error in judgment, or an unforeseen event.  Accordingly, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is denied.  
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a residual of surgery performed at the Iowa City VAMC in October 2006 is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


